t c memo united_states tax_court dudley joseph and myrna dupuy callahan petitioners v commissioner of internal revenue respondent docket no filed date myrna dupuy callahan pro_se linda k west for respondent memorandum findings_of_fact and opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 in a notice_of_deficiency respondent determined all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure deficiencies in petitioners' federal_income_tax for the years and in the respective amounts of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 in the respective amounts of dollar_figure dollar_figure and dollar_figure the issues for decision are whether petitioners are entitled to deduct expenses_incurred in connection with myrna dupuy callahan's writing activity as expenses of an activity engaged in for profit for taxable years and whether petitioners have substantiated and are entitled to deduct casualty losses in the amounts of dollar_figure and dollar_figure for taxable years and respectively whether petitioners have substantiated and are entitled to deduct certain schedule a expenses for taxable_year whether petitioners' medical expense deductions for taxable years and must be recalculated in accordance with any adjustments to petitioners' adjusted_gross_income whether petitioners are entitled to deduct state sales_taxes in the amount of dollar_figure for taxable_year whether petitioners have substantiated and are entitled to deduct charitable_contributions in excess of dollar_figure for taxable_year and whether petitioners are liable for penalties for negligence or disregard of rules or regulations under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners resided in plaquemine louisiana when their petition was filed myrna dupuy callahan petitioner graduated from high school with honors and attended our lady of lake college in baton rouge louisiana where she took classes in general nursing psychology and chemistry she eventually became a registered cosmetologist after an illness prevented her from completing her training in nursing she operated vogue beauty box for years and for year during that period--when her daughter was old enough for kindergarten--she also opened and operated a neighborhood kindergarten subsequent to running vogue beauty box petitioner became a salesperson for home decorators inc and two insurance_companies lincoln national and prudential petitioner has engaged in two hobbies since the late 1970's entering sweepstakes and refunding and rebating with coupons over time petitioner developed a filing and recordkeeping system plus various techniques or strategies designed to maximize the savings available from product coupons and rebate offers she also developed a methodology intended to improve her chances of winning sweepstakes contests after a friend suggested she document her refunding and rebating methodology in petitioner wrote two manuals mrs m 's quick easy refund rebate system and mrs m 's winning sweepstakes system sometime thereafter she placed a dollar_figure advertisement in a coupon booklet for persons interested in testing her systems and also made inquiries with several publishers although no one was interested in publishing her manuals some people did respond to her advertisement petitioner copyrighted mrs m 's quick easy refund rebate system in and self-published both manuals in under a name and logo of her own design dollar_figure's info books it is unclear from the record if and when mrs m 's winning sweepstakes system was copyrighted each manual is printed on inch by inch paper one-sided and spiral bound on the left side the refund and rebate guide i sec_15 pages in length including an inside cover page table of contents pages of comments from test marketers and pages of order forms the sweepstakes manual is nine total pages including an inside cover page two pages of order forms and two pages of comments from test marketers in and petitioner generated publicity for her manuals in the local print and broadcast media and attended a number of autograph parties at local bookstores libraries and clubs during those same years she wrote to published authors for advice applied to newspapers and publishers for writing assignments and sought financial assistance for her writing endeavors in she acquired a local occupational license to pursue and follow the occupation of wholesale retail petitioner self-publishes her manuals on a prepaid basis only for dollar_figure each plus dollar_figure for postage and handling her manuals have been listed on two databases compiled by r r bowker company bowker literary market place a directory of american book publishers and books in print the gross_receipts gross_income expenses and losses attributed to dollar_figure's info books and as reported by petitioners on their form sec_1040 schedules c for taxable years through are summarized as follows year total gross_receipts dollar_figure -0- -0- -0- gross_income dollar_figure big_number expenses dollar_figure big_number big_number big_number big_number big_number losses dollar_figure big_number big_number big_number big_number big_number big_number big_number the principal source of petitioners' receipts reported on schedules c for was prizes and sweepstakes winnings among the sources of petitioners' reported schedule c losses were deductions for depreciation of an electric screwdriver and a weedwacker their schedules c losses contributed to petitioners' receiving full tax refunds for and in june of petitioners' house sustained damages from termite infestation as well as a tornado and flood caused by tropical storm allison tropical storm allison was declared a major disaster that year and petitioners were awarded a grant in the amount of dollar_figure from the federal emergency management agency fema and the louisiana state individual and family grant ifg program termite damage required repairs in as well opinion respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively and penalties pursuant to sec_6662 for negligence in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent's determinations are presumed correct and petitioners have the burden of proving otherwise rule a 290_us_111 publishing activity sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 an activity not engaged in for in the case of an activity_not_engaged_in_for_profit sec_2 b allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent the total gross_income derived from the activity exceeds the deductions allowed by sec_183 profit is any activity for which deductions would not be allowed under sec_162 or under paragraph or of sec_212 sec_183 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying on a business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the profit standards applicable to sec_212 are the same as those used in sec_162 see 893_f2d_656 4th cir affg 91_tc_686 for a taxpayer to deduct expenses of an activity pursuant to sec_162 he must show that he engaged in the activity with an actual and honest objective of making a profit sec_183 90_tc_74 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer's profit objective must be bona_fide 91_tc_371 85_tc_557 profit in this context means economic profit independent of tax savings 86_tc_1326 whether a taxpayer had an actual and honest profit objective is a question of fact to be resolved from all relevant facts and circumstances hulter v commissioner supra pincite 72_tc_411 affd in an unpublished opinion 647_f2d_170 9th cir the burden of proving such objective is on petitioner rule a 290_us_111 greater weight is given to objective facts than to a taxpayer's statement of intent beck v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a non- exclusive list of factors which should be considered in determining whether an activity is engaged in with the requisite profit objective the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used by the taxpayer may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole which is determinative petitioner did not carry on her writing activity in a businesslike manner her resume lists bookkeeping and accounting among her business experiences and skills yet petitioner did not maintain any type of records books or accounting_method relating to her writing activity at trial she submitted copies of hundreds of checks written in and over checks for alone the various payees included wal-mart k- mart shell exxon southern bell j c penney citibank and various individuals a majority of the checks fail to indicate what was purchased or for what purpose the particular expenditure was made we find petitioner's shoebox method of recordkeeping inconsistent with a business or an activity for profit particularly in light of her claim to past bookkeeping and accounting experience petitioner has little expertise or experience as a professional writer she testified that she ghostwrote for a political_candidate and has had many of her works from about her junior year of high school published in local and other newspapers unedited however petitioner did not state whether she was remunerated for any of her written work or campaign ghostwriting and she did not submit into evidence any of her purportedly published material except for the items directly in issue in this case we are not required to accept petitioner's self-serving and uncorroborated testimony particularly where other and better evidence to prove the point in question is available 338_f2d_602 9th cir affg 41_tc_593 the record does not disclose the time and effort expended by petitioner on her writing activity for taxable years and however the bulk of her efforts detailed in the record were expended before and after the taxable years in issue each of the manuals that petitioner has introduced as her major income-producing works was written in petitioner made inquiries with publishers and placed her only advertisement for test marketers during the 1980's the manuals were self- published in publicity for the manuals and petitioner's autograph parties occurred no earlier than and she did not write to published authors or seek financial assistance until after the record raises a strong inference that petitioner did little or nothing with respect to her writing activity during the taxable years at issue on their federal_income_tax returns for through the only returns submitted into evidence petitioners never reported a net profit from petitioner's writing activity during that time her writing activity generated losses in excess of dollar_figure which were used to offset petitioners' other taxable_income including petitioner dudley j callahan's salary for each year which far exceeded the amounts involved in petitioner's schedules c activity petitioners received full refunds of all taxes withheld for the years in issue a record of substantial losses over many years and the absence of any likelihood of achieving a profitable operation are important factors bearing on the taxpayer's true intention 32_f3d_94 4th cir affg tcmemo_1993_396 golanty v commissioner t c pincite 45_tc_261 affd 379_f2d_252 2d cir the remaining factors suggested by the income_tax regulations warrant only a brief note nothing in the record shows and petitioners did not argue that petitioner used any assets in her writing activity that would appreciate in value petitioners' federal_income_tax returns reflect a history of losses from her writing activity which is also reflective of the extent of petitioner's success or lack thereof in carrying on her writing activity petitioners' financial status is such that it does not influence the analysis in either direction finally the record indicates that petitioner enjoys her status as a self- published writer petitioner has failed to prove that she had an actual and honest profit objective for the taxable years at issue see dreicer v commissioner t c pincite see also lesher v commissioner tcmemo_1991_161 klapper v commissioner tcmemo_1990_372 affd without published opinion 935_f2d_1278 2d cir sherman v commissioner tcmemo_1989_269 each holding that the writing and supposedly related activities in such case were not conducted for profit petitioner did not carry on her activity in a businesslike manner refunding and rebating and entering sweepstakes have long been hobbies that petitioner enjoys she recorded her methodologies in at the suggestion of a friend and with the intention of helping her friends save money on groceries neither manual was published for years until petitioner self-published them at an area copy shop it was not until then after the taxable years in issue that petitioner pursued financial assistance wrote a few published authors and sought publicity for herself the record does not disclose how much time if any petitioner spent on her writing activity during the taxable years at issue and on their and schedules c petitioners reported gross_receipts of zero for they reported dollar_figure in gross_receipts all of which was from prizes_and_awards moreover there was no showing that petitioners ever made a net profit from petitioner's writing activity respondent is sustained on this issue casualty losses petitioners claimed casualty losses on their and returns in the respective amounts of dollar_figure and dollar_figure they attributed these losses to damages sustained from tropical storm allison and termite infestation petitioners were unable to apportion the total damages between tropical storm allison and the termite infestation respondent disallowed petitioners' claimed casualty losses on the grounds that the cost of repairing termite damage is not a casualty_loss and for lack of substantiation sec_165 allows a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of individuals deductible losses are limited to losses_incurred in a trade_or_business or a transaction entered into for profit and losses resulting from fire storm shipwreck or other_casualty or from theft sec_165 an other_casualty has been defined by the courts to mean a loss proximately caused by a sudden unexpected_or_unusual_event excluding progressive deterioration 680_f2d_91 11th cir affg 76_tc_593 120_f2d_253 2d cir affg 42_bta_206 48_tc_430 casualty losses for individuals are deductible only to the extent that the loss exceeds dollar_figure per casualty and percent of adjusted_gross_income agi sec_165 an individual's casualty_loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs the amount of a casualty_loss is generally computed as the fair_market_value of the property immediately before the casualty minus the fair_market_value of the property immediately after the casualty not to exceed however the property's adjusted_basis 305_us_468 46_tc_751 affd 387_f2d_420 8th cir sec_1_165-7 income_tax regs the determination of these respective values shall generally be ascertained by competent appraisal and any such deduction shall be limited to the actual loss resulting from damage to the property sec_1_165-7 income_tax regs the cost of repairs to the property damaged is also acceptable as evidence of the loss of value under certain circumstances sec_1 a ii income_tax regs termite damage generally does not give rise to a deductible casualty_loss because it does not occur suddenly unexpectedly or from an unusual cause 120_f2d_244 9th cir 25_tc_1022 only in exceptional situations where damages from termite infestation occurred in a relatively short_period of time ranging for example from to months has a casualty_loss been sustained 198_f2d_46 8th cir revg 16_tc_1360 32_tc_1304 164_fsupp_218 e d s c 119_fsupp_705 e d mo see dodge v commissioner supra for a detailed analysis of the cases in the present case nothing in the record shows that petitioners' termite infestation occurred over a short_period of time petitioner testified that when petitioners were deciding whether to paint their house or put up vinyl siding painters advised them that the wood was in good condition however petitioner failed to indicate in what year she received this suggestion and there is no evidence or indication that the painter was specifically looking for termite infestation or was qualified to do so moreover since his painting contract turned on his analysis of the wood the painter's opinion could hardly be considered unbiased we hold that petitioners are not entitled to claim as casualty losses their costs of repairing any termite damage incurred in and petitioners' casualty losses purportedly incurred as a result of tropical storm allison present an issue of substantiation generally taxpayers are required to substantiate claimed deductions and credits by maintaining the records needed to establish the amount of such items sec_6001 sec_1_6001-1 income_tax regs even though a taxpayer fails to maintain adequate_records under some circumstances we may estimate the amount a taxpayer is entitled to deduct if he provides a means of making a reasonable estimate of the expense 39_f2d_540 2d cir however in order for us to make an estimate there must be sufficient evidence to show that at least the estimated amount actually was spent or incurred for the stated purpose 245_f2d_559 5th cir 85_tc_731 furthermore in making an estimate we must bear heavily on petitioner whose inexactitude is of his own making cohan v commissioner supra pincite petitioners did not submit any evidence or testify to the effect that their house was appraised by a competent professional either before or after the damages were sustained in addition petitioners were unable to separate the structural damages caused by tropical storm allison from the structural damages caused by the termite infestation to substantiate the casualty losses claimed on their returns petitioners submitted a letter from fema which references their grant of dollar_figure photocopies of checks and receipts handwritten lists of expenditures and a written_statement from one james robinson dated date stating that he performed repairs to their house sustained from tropical storm allison we consider the letter from fema sufficient to substantiate that petitioners sustained damages from tropical storm allison but only for taxable_year and only in the amount of the grant dollar_figure cohan v commissioner supra sec_1 a ii income_tax regs the checks and receipts submitted by petitioners however are insufficient to substantiate the casualty_loss in excess of dollar_figure many of the checks do not indicate what was purchased or for what purpose the particular expenditure was made and some of the photocopied receipts and handwritten lists were insufficient on their face with respect to taxable_year we find that the events fixing the loss inflicted by tropical storm allison all occurred in the storm hit in the middle of and petitioners were awarded their fema grant that same year an outright disbursement or grant made by a public agency designated to help relieve any financial losses caused by a natural disaster is in the nature of insurance or otherwise 76_tc_464 63_tc_21 consistent with this rule on their form_4684 casualties and thefts petitioners reported their fema grant on the line provided for insurance or other reimbursement the record shows that petitioners failed to substantiate any casualty losses in excess of the amount compensated for by insurance or otherwise and that the events fixing the damages caused by tropical storm allison all occurred in accordingly we hold that petitioners are not entitled to claim a casualty_loss for either of the taxable years and schedule a miscellaneous deductions on their schedule a form_1040 petitioners claimed miscellaneous deductions in the amount of dollar_figure petitioners indicated on their return that this amount consisted of the following dollar_figure paid to acquire stock dollar_figure for term_insurance dollar_figure for insurance on investments and dollar_figure for repairs and depreciation written at the top of schedule a was andrew in reference to hurricane andrew respondent disallowed petitioners' claimed miscellaneous deductions for for lack of substantiation as noted taxpayers are generally required to substantiate claimed deductions and credits by maintaining the records needed to establish the amount of such items sec_6001 sec_1 a income_tax regs petitioners did not elaborate upon which of the reported schedule a expense deductions related to hurricane andrew although petitioner did testify that labor expenses reported on line of schedule c for that year were for repairs caused by hurricane andrew petitioners submitted photocopies of hundreds of checks whose payees included southern bell reader's digest american family publishers j c penney insurance allstate insurance shell exxon texaco and cash among others most of the checks do not indicate what was purchased or the purpose of the expenditure when asked to clarify the stock and insurance expenses petitioner testified only that the stock was purchased to create a perpetual fund for the maintenance of their parents' graves we find both the photocopies of the checks and petitioner's testimony insufficient to substantiate the schedule a miscellaneous deductions claimed for respondent is sustained on this issue medical_expenses in the notice_of_deficiency respondent adjusted petitioners' gross medical_expenses as reported on schedules a line sec_1a and sec_1 of their and returns decreasing the amounts reported for and and increasing the amount reported for at trial respondent stated that the gross amounts reported were not in dispute we consider respondent to have conceded the gross amounts of medical_expenses reported on the returns respondent argues only that the amount of medical_expenses petitioners may deduct must be recalculated in light of any adjustments to their adjusted_gross_income by reason of this opinion sec_213 allows a deduction for expenses paid for medical_care of the taxpayer his spouse or a dependent which is not_compensated_for_by_insurance_or_otherwise to the extent that such expenses exceed percent of adjusted_gross_income the amount of the deduction for medical_expenses obviously depends upon the taxpayer's adjusted_gross_income accordingly we hold that petitioners' allowable medical expense deductions for the taxable years at issue must be recalculated to reflect any adjustments to their adjusted_gross_income by reason of this opinion state sales_taxes on their schedule a form_1040 petitioners claimed a deduction for other taxes in the amount of dollar_figure respondent determined that this amount was paid for state sales_taxes and disallowed the deduction in full on the grounds that state sales_taxes are not deductible prior to sec_164 allowed a deduction for state_and_local_general_sales_taxes paid_or_accrued within the taxable_year sec_164 was repealed by sec_134 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2116 petitioners offered no evidence that the dollar_figure they deducted for other taxes represented anything other than state sales_taxes in fact petitioners state in their posttrial memorandum that the other taxes were state sales_taxes on personal_property respondent is sustained on this issue charitable_contributions on their schedule a form_1040 petitioners claimed charitable_contributions in the amount of dollar_figure respondent disallowed dollar_figure of this amount for lack of substantiation sec_170 allows a deduction for charitable_contributions subject_to certain limitations if a taxpayer makes a cash contribution the taxpayer in the absence of a canceled check or receipt from the donee must maintain other reliable written records showing the name of each charity and the date and the amount of each contribution sec_1_170a-13 income_tax regs petitioners offered no evidence to substantiate their charitable_contributions apart from the photocopies of hundreds of checks written in it is unclear which of these if any purportedly substantiate the dollar_figure disallowed by respondent petitioners have not satisfied their burden_of_proof respondent is sustained on this issue negligence for taxable years and respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence in the respective amounts of dollar_figure dollar_figure and dollar_figure sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment which is attributable to negligence or disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners have the burden_of_proof to show that the penalty should not be sustained by the court rule a 92_tc_501 petitioners submitted one piece of evidence with respect to the negligence_penalty a one-paragraph statement clipped from a text magazine or pamphlet offering tax tips this particular clipping states that business_expenses of writers are deductible in the year incurred and need not be expensed over time petitioners' reliance on this comment regardless of its accuracy does not excuse their negligence none of the adjustments to petitioners' taxes at issue herein or the deficiencies resulting therefrom derive from expenses deducted in the wrong year after reviewing the entire record including petitioners' persistent claims to substantial deductions for items that plainly represent their nondeductible living_expenses and also petitioners' failure to substantiate claims we are convinced that petitioners' deficiencies for and are the result of negligence respondent is sustained on this issue petitioners raised several other questions in their post- trial briefs which we address summarily first the notice_of_deficiency was timely with respect to all years second the deficiency_notice was not arbitrary and excessive 990_f2d_893 6th cir affg donahoe v commissioner tcmemo_1991_181 90_tc_110 third petitioners failed to provide any evidence that they were subjected to unnecessary examination or investigations or that if they were subjected to multiple examinations for the same taxable_year that they objected thereto fourth petitioners are not entitled to a refund for petitioners formally extended the time to assess their federal_income_tax for taxable_year to anytime on or before date the notice_of_deficiency was issued prior to date and within the 3-year limitations_period with respect to taxable years sec_6501 sec_6503 any of the years at issue because they did not pay any taxes in or amounts withheld during those years were fully refunded to petitioners finally there are no grounds to award petitioners litigation costs under sec_7430 since petitioners are not the prevailing_party to reflect the foregoing decision will be entered under rule
